 

AGREEMENT

 

THIS AGREEMENT made this 5th day of September, 2013, by and between LWM, LLC, a
Pennsylvania limited liability company (“LWM”), D. WOOD HOLDINGS, LLC, a
Pennsylvania limited liability company (“D. Wood”), SPARK ASSEMBLY, LLC, a
Pennsylvania limited liability company (“Spark”),

 

AND

 

ENERPULSE, INC., a Delaware corporation, successor by merger to Enerpulse, Inc.,
formerly Combustion Technology Products, Corp., a Florida corporation, with
offices and a principal place of business in Albuquerque, New Mexico, and
hereinafter referred to collectively as “Enerpulse”.

 

WITNESSETH:

 

WHEREAS, Enerpulse entered into a Loan Agreement, dated June 9, 2000, an
Amendment to Loan Agreement, dated January 20, 2004, and a Promissory Note dated
January 20, 2004 (the “D.Wood Note”), whereby Enerpulse agreed to repay to D.
Wood the principal sum of Two Hundred Forty-Four Thousand Four Hundred Fifty-One
Dollars and 53/100 ($244, 451.53) plus interest;

 

WHEREAS, Enerpulse entered into a Loan Agreement, dated January 20, 2004, and a
Promissory Note, dated January 20, 2004 (the “Spark Note”), whereby Enerpulse
agreed to repay to Spark the principal sum of Sixty-Five Thousand One Hundred
Fifty-Eight Dollars and 66/100 ($65,158.66) plus interest;

 

WHEREAS, Enerpulse currently owes One Hundred Thirty-One Thousand Nine Hundred
Seventy-Two Dollars ($131,972) in principal under the D. Wood Note;

 

WHEREAS, Enerpulse currently owes Thirty-Four Thousand Nine Hundred Ninety-Two
Dollars ($34,992) in principal under the Spark Note;

 

WHEREAS, Dan Wood is Manager/Member of D. Wood, Spark and LWM, and has authority
to execute agreements on behalf of those entities;

 

WHEREAS, D. Wood and Spark are not active business entities;

 

WHEREAS, Dan Wood desires that the D. Wood Note and the Spark Note be
consolidated into one promissory note (the “New Note”);

 

WHEREAS, Dan Wood desires that the outstanding interest under the D. Wood Note
and the Spark Note be forgiven; and

 

WHEREAS, Dan Wood desires that the New Note be made payable to LWM.

 



 

 

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto do hereby agree as follows:

 

1. Enerpulse does hereby acknowledge and agree that there is the principal sum
of One Hundred Sixty-Six Thousand Two Hundred Seventy-One Thousand Dollars
($166,271) due and owing under the D. Wood Note and Spark Note.

 

2. D. Wood, Spark and Enerpulse hereby agree that any interest currently due and
owing under the D. Wood Note and Spark Note is hereby cancelled.

 

3. D. Wood, Spark, LWM and Enerpulse hereby agree that the D. Wood Note and
Spark Note are hereby cancelled and the Note attached hereto is substituted in
their stead.

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 



D. WOOD HOLDINGS, LLC     /s/ Dan Wood Dan Wood, Manager/Member     SPARK
ASSEMBLY, LLC     /s/ Dan Wood Dan Wood, Manager/Member     LWM, LLC     /s/ Dan
Wood Dan Wood, Manager/Member     ENERPULSE, INC.     /s/ Joseph E. Gonnella
Joseph E. Gonnella, CEO


 

 

 

 